DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the pre-appeal request filed on 8/4/2020, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Botros (US 2015/0267087 A1).
Botros discloses a polyolefin-based adhesive composition for use in wire and cable insulations and jackets, wherein the composition comprises from about 10 to about 90 weight percent propylene and from about 10 to about 90 weight percent ethylene-propylene rubber interpolymer.  Botros abstract, ¶¶ 4, 7, 129.  The ethylene-propylene rubbers have densities of less than 0.93 g/cm3.  See id. ¶ 129, Table 1.  VISTALONTM 722, an ethylene/propylene copolymer rubber is also used.  See id.  The composition may further comprise additives and an organic peroxide free-radical initiator.  Id. abstract, ¶ 53.  The Examiner notes that claim 1 requires “0 to less than 10 weight percent …filler.”  Accordingly, “filler” is optional and not required by instant claim 1.
Applicant lists VISTALONTM 722 as a “[s]uitable ethylene-based interpolymer” for the claimed invention.  See ¶ 27, Table 2 of published application (US 2018/0312662 A1).  Table 2 of the instant application, shows that VISTALONTM 722 (S4) has a density of 0.867 g/cm3.  Id. Table 2.  Accordingly, because Applicant uses the same ethylene-based interpolymer as the prior art, it is reasonable to presume that the Botros composition, which includes VISTALONTM 722, possesses the remaining properties required in claims 1 and 7.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald, 205 USPQ 594.  Additionally, it is reasonable to presume that the other ethylene-propylene rubbers taught in Botros either possess or render obvious the required properties of claims 1 and 7 because they are used and directly compared to VISTALONTM 722 for the same purpose.  See Botros Table 2.  
Claim(s) 1, 2, and 5–10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fu (WO 2014/099543 A1).  The US version of the WO document has relied upon for ease of citation.
Fu discloses a polymeric composition for use as insulation material in electrical applications.  Fu abstract.  The composition may comprise an ethylene/propylene copolymer elastomer at levels ranging from 40–98 weight percent; calcined clay at 5–40 weight percent; peroxide curing agents at 0.1–5 weight percent; and an optional ethylene/propylene thermoplastic polymer at 1–10 weight percent.  Id. ¶¶ 9, 19, 22–24, 38, 63.  The ethylene/propylene copolymer elastomer may have a density of from 0.85 to 0.93 g/cm3.  Id. ¶ 10.  The Fu composition may be cross-linked and may be used to cover a conductor.  Id. ¶¶ 40–44.
Although Fu does not explicitly teach some of the features of the instant claims, it is reasonable to presume that the required properties of claims 1, 7, and 9 are inherent to Fu.  Support for said presumption is found in the use of like materials (i.e., a crosslinkable polymer of the claimed composition and density).  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.  In addition, the presently claimed properties would obviously have been present one the Fu product is provided.  Note In re Best, 195 USPQ at 433, footnote (CCPA 1977) as to the providing of this rejection made above under 35 USC 102.  Reliance upon inherency is not improper even In re Skoner, 517 F.2d 947 (CCPA 1975).
	
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 5–10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–3 and 5–10 of U.S. Patent No. 10,490,319. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the patented claims encompasses those of the instant application.
Claims 1, 2, and 6–10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 6–10 of U.S. Patent No. 10,487,200. Although the the scope of the patented claims encompasses those of the instant application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786